Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Applicant’s amendment, information disclosure statement and response filed May 18, 2022 have been received and entered. 
Note U.S. Patent Nos. 10,722,774 B2 and 10,821,281 B2 and copending Application No. 17/325,626 are not co-owned by applicant.
Applicant’s terminal disclaimers filed May 18, 2022 and May 19, 2022 have been received and entered.
Accordingly, the rejections made under obviousness-type double patenting over claims 1-47 of U.S. Patent No. 10, 688,102 B2 and claims 1-10 of U.S. Patent No. 10,987,358 B2 as set forth in the previous Office action dated February 22, 2022 at pages 2-4 as applied to claims 1-16, 18 and 19 are hereby WITHDRAWN because the applicant filed terminal disclaimers.
Accordingly, the rejections made under obviousness-type double patenting over claims of 33 U.S. Patents the as set forth in the previous Office action dated February 22, 2022 at pages 4-6 as applied to claims 1-16, 18 and 19 are hereby WITHDRAWN because the applicant filed terminal disclaimers.
Accordingly, the rejections made under provisional obviousness-type double patenting over claims copending Applications Nos. 17/360,574; 17/392,456 and 17/404,129 (reference applications) as set forth in the previous Office action dated February 22, 2022 at pages 6-8 as applied to claims 1-19 are hereby WITHDRAWN because the applicant filed terminal disclaimers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,729,774 B2; claims 1-30 of U.S. Patent No. 10,821,182 B2 and claims 1-26 of U.S. Patent No. 11,285,215 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the present claims and the patented claims lie on that patented claims have additional agents are combined with meloxicam and rizatriptan.
The patented claims would anticipate the present claims because the present claims recite “comprising” and thus opens the claims to the inclusion of additional agents.
Claims 1-19 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629